UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7770


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LLOYD DRAPER,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:08-cr-00799-HFF-2; 7:09-cv-70085-HFF)


Submitted:   May 20, 2010                     Decided:   May 25, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.        David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lloyd    Draper    pled       guilty    to     one   count    of   uttering

counterfeit business checks, in violation of 18 U.S.C. § 513(a)

(2006).   He was sentenced to thirty months’ imprisonment and a

three-year term of supervised release.                     Draper’s attorney has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), identifying no meritorious grounds for appeal but

questioning   whether       the    district       court    erred    in   calculating

Draper’s criminal history points and whether Draper’s sentence

is reasonable.          Draper has filed a supplemental pro se brief.

The Government elected not to file a responsive brief.                        Finding

no reversible error, we affirm.

           Counsel questions whether the district court erred in

calculating   Draper’s      criminal      history       points,    stating     that    a

certain   prior    conviction       did    not     note     the    presence    of     an

attorney for Draper.          A defendant may challenge at sentencing

the validity of a prior conviction on the ground that he was

denied counsel.          Custis v. United States, 511 U.S. 485, 495

(1994).   However, he bears the burden of showing that the prior

conviction is invalid.            United States v. Jones, 977 F.2d 105,

110-11 (4th Cir. 1992).           Draper had to overcome the presumption

that the state court informed him of his right to counsel as it

was   required     by    statute    to    do,     and     that,    if    he   was   not

represented, it was because he waived his right to counsel.                         See

                                          2
Parke v. Raley, 506 U.S. 20, 28-34 (1992).                                      Although counsel

stated at sentencing that Draper did not recall having counsel

or waiving his right to counsel for the challenged conviction,

Draper offered no affirmative evidence to rebut the presumption

that he had counsel or signed a waiver of counsel form.                                            See

Jones,     977       F.2d        at       110-11          (holding       that      uncorroborated,

inconclusive,            self-serving           testimony         about    distant       events    was

insufficient             to     carry       burden          of      showing          invalid     prior

conviction).         Thus, the district court did not err in overruling

Draper’s       objection            and    considering            the     prior       conviction    in

calculating his criminal history.

               We review Draper’s sentence for reasonableness under

an abuse of discretion standard.                                Gall v. United States, 552

U.S.     38,        51        (2007).            This           review     requires        appellate

consideration             of        both        the        procedural           and      substantive

reasonableness of a sentence.                             Id.      In determining whether a

sentence       is    procedurally               reasonable,         this       court     must    first

assess     whether            the     district        court        properly        calculated       the

defendant’s         advisory          Guidelines          range.         Id.    at    49-50.       This

court then must consider whether the district court considered

the    factors       in        18     U.S.C.      §       3553(a)        (2006),      analyzed     the

arguments presented by the parties, and sufficiently explained

the selected sentence.                    Id.    “Regardless of whether the district

court imposes an above, below, or within-Guidelines sentence, it

                                                      3
must place on the record an ‘individualized assessment’ based on

the particular facts of the case before it.”               United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (citation omitted).

           Although the district court procedurally erred when it

imposed    Draper’s    sentence       without      explicitly      making    an

individualized   assessment        based   on   the   particular    facts    of

Draper’s case, because Draper did not argue below for a sentence

outside of his Guidelines range, we review the error for plain

error.    United States v. Lynn, 592 F.3d 572, 579-80 (4th Cir.

2010).    Even if we assumed that the district court’s lack of

explanation of Draper’s sentence constituted an obvious error in

violation of Carter, Fed. R. Crim. P. 52(b) requires Draper to

also show that the district court’s lack of explanation had a

prejudicial   effect   on    the   sentence     imposed.    See    Puckett   v.

United States, 129 S. Ct. 1423, 1433 n.4 (2009).             We find Draper

has failed to make such a showing.               We further find Draper’s

sentence reasonable.        See United States v. Allen, 491 F.3d 178,

193 (4th Cir. 2007) (recognizing this court applies an appellate

presumption of reasonableness to a within-Guidelines sentence).

           In accordance with Anders, we have reviewed the record

in this case and Draper’s pro se supplemental brief and have

found no meritorious issues for appeal.            We therefore affirm the

district court’s judgment.           This court requires that counsel

inform Draper, in writing, of the right to petition the Supreme

                                       4
Court   of   the    United   States     for   further   review.   If    Draper

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.              Counsel’s

motion must state that a copy thereof was served on Draper.                We

dispense     with    oral    argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                         5